DETAILED ACTION

Status of Claims

This action is in reply to the application filed on June 29, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the data processor” in line 2. There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 1, 9 and 17 the claimed invention is directed to an abstract idea without significantly more. The claims recite an inventory control system which is a mental process and a method of organizing a human activity. Other than reciting a sensing system, processors and a non-transitory computer readable media, nothing in the claims precludes the steps for being performed by hand. For example, receiving objects, assigning status, tracking transactions and transmitting alerts could be performed by hand. This judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply 

Regarding dependent claims 2-8, 10-16 and 18-24, these claims are directed to limitations which serve to limit the processing steps and the information used. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Phillips (US 2018/0025565 A1).

Claim 1
Phillips discloses the following limitations:
An automated inventory control system, comprising:

one or more storage devices containing a plurality of storage locations for storing objects; (see at least abstract, figure 3 and paragraph 0011).

a first predefined location for receiving one or more objects, the first predefined location including a sensing system configured to sense when an object is deposited at the first predefined location; (see at least abstract,  figure 3 –tool storage system, paragraphs 0011, 0016 and 0074-0075).

a second predefined location for receiving one or more objects; the second predefined location including a sensing system configured to sense when an object is deposited at the second predefined location; (see at least abstract, figure 3 –tool storage system, paragraphs 0011, 0016 and 0074-0075).

one or more processors configured to: when an object is deposited at the first predefined location, automatically assign a first status to the object and cause transmission of an alert indicating the first status of the deposited object, (see at least Figure 3, paragraph 0046 –Existence or non-existence condition of objects and 0078-generate a notice to a remote server).

track a plurality of transactions associated with the deposited object after a user checks the deposited object out of the first predefined location, and (see at least abstract,  Figure 3, paragraph 0046 –Existence or non-existence condition of objects and 0078-generate a notice to a remote server; The system tracks the presence and absence of tools, change in inventory condition such as removal of tools and missing objects).

when an object is deposited at the second predefined location, automatically assign a second status to the object and cause transmission of an alert indicating the second status of the deposited object . (see at least abstract,  Figure 3, paragraph 0046 –Existence or non-existence condition of objects and 0078-generate a notice to a remote server; The system tracks the presence and absence of tools, change in inventory condition such as removal of tools, replacements and missing objects).


Claim 2
Furthermore, Phillips discloses the following limitations:

 wherein the first predefined location is configured to permit the user that received the transmitted alert indicating the first status of the deposited object to check the deposited object out of the first predefined location (see at least paragraphs 0046 and 0078-0079).


Claim 3
Furthermore, Phillips discloses the following limitations:

wherein the data processor is configured to automatically assign the first status based on information sensed by the sensing system of the first predefined location corresponding to the deposited object  (see at least Figure 3, paragraph 0046 –Existence or non-existence condition of objects and 0078-generate a notice to a remote server).

Claim 4
Furthermore, Phillips discloses the following limitations:

wherein the sensed information corresponds to visual markings on a container that contains the deposited object (see at least paragraphs 0106-0107-Tool Cutouts).

Claim 5
Furthermore, Phillips discloses the following limitations:

an input device configured to receive user input;

wherein the data processor is configured to automatically assign the first status based on user input received by the input device (see at least paragraphs 0086 and 0130 – input devices connected to a remote server).

Claim 6
Furthermore, Phillips discloses the following limitations:

further comprising:

a third predefined location for receiving one or more objects;

wherein the first and third predefined locations each correspond to a respective status, such that an object deposited at the first predefined location is automatically assigned a different first status than when deposited at the third predefined location (see at least Figure 3, paragraph 0046 –Existence or non-existence condition of objects and 0078-0079, generate a notice to a remote server; The system tracks the presence and absence of tools, change in inventory condition such as removal of tools, replacements and missing objects).

Claim 7
Furthermore, Phillips discloses the following limitations:

wherein the sensing systems of the first and second predefined locations each comprise at least one of:

one or more cameras configured to obtain images of the plurality of storage locations, (see at least paragraph 0039).

one or more RF sensors configured to detect RFID tags,

one or more electrical connections configured to connect to respective objects,

one or more scales configured to detect weights of respective objects,

an array of contact sensors configured to detect a shape of an object,

one or more ultrasonic sensors, each comprising an emitter configured to emit sound waves and a detector configured to detect sound waves, or

one or more magnetic inductive sensors configured to detect metallic objects.


Claim 8
Furthermore, Phillips discloses the following limitations:

further comprising:

an input device configured to receive user input;

wherein the data processor is further configured to based on user input received by the input device, clear the automatically assigned status of the object and assign a third status to the object based on the user input . (see at least paragraphs 0086 and 0130 – input devices connected to a remote server).


As per claims 9-24, claims 9-24 recite substantially similar limitations to claims 1-8 and are therefore rejected using the same art and rationale set forth above.    

	

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687